Miller and BRANNON, Judges,

(dissenting) :

We dissent from the decree of reversal in this case which is 'based on want of notice by the commissioners of partition of the time fixed for making the partition. We do not tln'ulr that notice is essential. The statute of partition makes no mention of .•such notice. It is not required by that statute in any of its .provisions. The notice which the decision in this case requires will be regarded as formal legal notice, and carried out to its logical conclusion would require publication of such notice as to a non-resident owner or party in interest; for it is a legal notice, one required by law under the holding of this Court, and how such publication can be dispensed with we do not see. The non-resident is just as much entitled to notice as the resident owner or party in interest, and the Code, chapter l&l, section 2, provides that a legal notice to a non-resident may be published in a newspaper, and no other mode of notice to him is provided by law, except by service outside the. State. This will be exceedingly inconvenient and costly, and we do not see any law -requiring such notice. The parties have, been brought before the court, and they must watch the proceedings therein, including the proceedings of the commissioners. Besides, they have their day in court upon the coming in of the report. They must 'be present when it comes in and do what is necessary to protect their interests by exception or otherwise. If they desire to be present on the ground, they can ascertain from the'commissioners the time when they will go upon the land to’ view it in order to make the partition. They must know that a decree for petition has been made, and they must exercise some diligence to be present when it is to be executed. The court simply employs the commissioners to view the land instead of doing so itself, and they must attend, if they desire. Such a notice is neither *308original nor mesne process; it is simply a step of tlie court in the proceedings in the case preparatory to a final decree. In this view we are supported by the supreme court of Virginia in McClanahan v. Hockman, 31 S. E. 516, holding that'“commissioner in partition need not give notice. The parties have-their day in court when the report comes before it for approval or rejection.”
We cannot see any office to be performed by notice. True, the parties might be present before the commissioners to make-their claim; but we can see no other office that the notice could perform and we do not see that it is a right given by law to-make any argument before the commissioners, we say right. The commissioners go upon the premises, view them, and form their own estimate of the value of the whole tract and the relative value of the parcels set apart to the different heirs. We do not suppose that the parties have right to summon witnesses and have their evidence heard by the commissioners. Under our practice that is never - done. Such evidence is to be heard in court when the report shall come -in. No facilities under our practice enable evidence to be taken in the field. Who reduces-it to writing? If not reduced to writing, how can incompetent evidence be eliminated ? How can exception be taken and noted against the incompetent evidence? We do not suppose, in short,, that there can be any trial before the commissioners in the-country. Then, what function does the notice perform?